Case 3:13-cv-00808-MHL Document 195 Filed 10/02/18 Page 1 of 4 PageID# 4404



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION

THE TRUSTEES OF COLUMBIA
UNIVERSITY IN THE CITY OF NEW
YORK,
                                              Civil Action No. 3:13-cv-00808-MHL
                     Plaintiff,

       v.

SYMANTEC CORPORATION,

                     Defendant.


                 PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE
              TO FILE MOTION FOR PARTIAL SUMMARY JUDGMENT
               WITHOUT PREJUDICE TO A SUBSEQUENT MOTION
                         FOR SUMMARY JUDGMENT

              Plaintiff, The Trustees of Columbia University in the City of New York

(“Columbia”), pursuant to Local Rule 56(C), respectfully moves the Court for leave to file a

separate motion for partial summary judgment without prejudice to Columbia’s right to file

another motion for summary judgment on other issues at a later stage of the case. Counsel for

Columbia conferred with counsel for Symantec Corporation (“Symantec”) and is informed that

Symantec does not oppose this motion for leave.

              On August 7, 2018, this Court reopened proceedings after a stay and

administrative closure of more than 3.5 years.      (ECF No. 181.)      During the stay and

administrative closure, Symantec challenged the validity of U.S. Patent Nos. 8,074,115 and

8,601,322 (the “Patents-In-Suit”) in inter partes review (“IPR”) proceedings before the Patent

Trial and Appeal Board (“PTAB”). The PTAB issued final written decisions for each patent, and

found certain claims in each patent not to have been proven invalid. The Federal Circuit
Case 3:13-cv-00808-MHL Document 195 Filed 10/02/18 Page 2 of 4 PageID# 4405



affirmed the PTAB’s decisions. The parties dispute the scope of statutory estoppel that applies

to Symantec’s invalidity arguments in this case because of the PTAB’s final written decisions,

pursuant to 35 U.S.C. § 315(e)(2). Resolution of this issue (i) involves a pure question law (i.e.,

the correct interpretation of § 315(e)(2)) and (ii) could greatly simplify expert discovery and trial

preparation concerning invalidity. Columbia respectfully submits that it would be efficient for

the Court to address this issue now because the parties otherwise will expend substantial

resources litigating issues that could be fully resolved by this Court’s interpretation of the

relevant statute. Because Local Rule 56(C) provides that, “[u]nless permitted by leave of Court,

a party shall not file separate motions for summary judgment addressing separate grounds for

summary judgment,” Columbia seeks leave so that this issue may be raised sooner but without

prejudicing Columbia.

               The grounds for this motion are provided in more detail in the accompanying

Memorandum in Support. Columbia has also included an Exhibit 1 with this motion, which is

the Memorandum in Support of Plaintiff’s Motion for Partial Summary Judgment Regarding

Inter Partes Review Estoppel that Columbia would promptly file if the Court grants leave.

Exhibit 1 does not include the accompanying Declaration of Dustin F. Guzior and related

exhibits, which Columbia would file promptly if the Court grants leave.




                                                -2-
Case 3:13-cv-00808-MHL Document 195 Filed 10/02/18 Page 3 of 4 PageID# 4406



Dated: October 2, 2018                   Respectfully submitted,

                                         /s/ John M. Erbach
                                         Dana D. McDaniel (VSB No. 25419)
                                         John M. Erbach (VSB No. 76695)
                                         SPOTTS FAIN, P.C.
                                         411 East Franklin Street, Suite 600
                                         Richmond, Virginia 23219
                                         Tel.: (804) 697-2065
                                         Fax: (804) 697-2165
                                         dmcdaniel@spottsfain.com
                                         jerbach@spottsfain.com

                                         Garrard R. Beeney (pro hac vice)
                                         Stephen J. Elliott (pro hac vice)
                                         W. Rudolph Kleysteuber (pro hac vice)
                                         Dustin F. Guzior (pro hac vice)
                                         SULLIVAN & CROMWELL LLP
                                         125 Broad Street
                                         New York, New York 10004
                                         Tel.: (212) 558-4000
                                         Fax: (212) 558-3588
                                         beeneyg@sullcrom.com
                                         elliotts@sullcrom.com
                                         kleysteuberr@sullcrom.com
                                         guziord@sullcrom.com

                                         Counsel for Plaintiff The Trustees of
                                         Columbia University in the City of New
                                         York




                                   -3-
Case 3:13-cv-00808-MHL Document 195 Filed 10/02/18 Page 4 of 4 PageID# 4407



                                CERTIFICATE OF SERVICE

       I, the undersigned, do hereby certify that on the 2nd day of October, 2018, I will

electronically file the foregoing Plaintiff’s Unopposed Motion for Leave to File Motion for

Partial Summary Judgment using the CM/ECF system, which will then send a notification of

such filing (NEF) to all counsel of record.

                                              By:/s/ John M. Erbach
                                              Dana D. McDaniel (VSB No. 25419)
                                              dmcdaniel@spottsfain.com
                                              John M. Erbach (VSB No. 76695)
                                              jerbach@spottsfain.com
                                              SPOTTS FAIN, P.C.
                                              411 East Franklin Street, Suite 600
                                              Richmond, Virginia 23219
                                              Phone: (804) 697-2065
                                              Fax: (804) 697-2165




                                               -4-
